Citation Nr: 0930622	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-36 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for a posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In November 2006, the Board remanded the Veteran's claims for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have a bipolar disorder.

2.  It is as likely as not that the Veteran has PTSD 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bipolar disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The Veteran has PTSD that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through an April 2003 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a February 2008 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in July 2009, following the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
New Orleans VA Medical Center (VAMC) and the Alexandria VAMC 
as treatment providers.  Available records from those 
facilities were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in May 2009 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

At a July 2006 hearing, the Veteran contended that he 
developed psychological disabilities as a result of his 
active military service.  Specifically, he attributes his 
claimed disabilities to beatings he received from his fellow 
servicemen.  Thus, the Veteran contends that service 
connection is warranted for a bipolar disorder and PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's STRs reveals that his December 1978 
entrance examination report indicates a normal psychiatric 
evaluation; however, a July 1979 psychological evaluation 
report indicates a diagnosis of "immature personality."  In 
addition, a March 1980 psychological evaluation report 
indicates no diagnosis, but suggests consideration of adult 
adjustment reaction and mixed personality disorder.  Finally, 
a March 1980 separation examination report indicates an 
abnormal psychiatric evaluation.  The Veteran was separated 
form service by an April 1980 administrative discharge due to 
three non-judicial punishments resulting from a personality 
disorder.

A review of the Veteran's post-service medical treatment 
records reveals long-term treatment for psychiatric 
conditions.  Specifically, a November 2002 treatment record 
from the Veteran's treating physician at the New Orleans VAMC 
indicates that the Veteran has bipolar disorder and PTSD.  
The treating physician noted that the Veteran had been 
substance free for the previous two years and that his past 
substance abuse did not affect his present psychiatric 
problems.  The treating physician opined that the Veteran was 
significantly impaired by his psychiatric problems.

In May 2009, the Veteran was afforded a VA examination in 
connection with these claims.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran had a history of multiple arrests and 
psychiatric incarcerations.  The examiner identified the 
Veteran's stressors as pre-service dysfunctional family 
history and in-service physical abuse.  The examiner 
diagnosed the Veteran with:  PTSD; major depressive disorder; 
polysubstance dependence in sustained full remission; and 
bipolar by history.  The examiner opined that a bipolar 
disorder was not related to the Veteran's period of active 
military service, but the Veteran's PTSD was a result of his 
period of active military service.  The examiner reasoned 
that, based on the Veteran's history, "it does not appear 
that bipolar disorder developed while in the military and he 
does not currently meet criteria for bipolar disorder."  In 
addition, the examiner opined that a 

[r]eview of [the] c-file and medical 
records as well as test and interview 
data indicate[s] that the Veteran meets 
criteria for PTSD secondary to physical 
assault while in the military.  Since the 
diagnosis of PTSD was not accepted into 
psychiatric nomenclature until 1980, 
diagnosis in 7/97 of "immature 
personality" is as likely as not a 
misdiagnosis of PTSD symptoms that 
developed secondary to military-related 
trauma.

The Board notes that the examiner's date of July 1997 is 
likely a typographical error.  As noted above, the Veteran 
was diagnosed in July 1979 with "immature personality."

Based on the medical evidence of record and in light of the 
criteria for establishing service connection, the claim of 
service connection for a bipolar disorder must be denied.  
Here, the Board finds that the preponderance of the evidence 
is against the claim.  The May 2009 examiner set forth a 
detailed examination report containing a persuasive opinion 
in which she found that a diagnosis of a bipolar disorder was 
not supported.  Thus, an essential requirement for service 
connection is not met, namely a finding of a current 
diagnosis of the claimed disability.  In the absence of a 
diagnosis of a bipolar disorder, the claim of service 
connection for a bipolar disorder may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for a bipolar disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection for a bipolar disorder, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 

The May 2009 VA examination report includes a diagnosis of 
PTSD.  The examiner opines that the Veteran's PTSD is as 
likely as not related to the Veteran's period of active 
military service-that the Veteran's in-service diagnosis of 
"immature personality" was a misdiagnosis and actually 
represented PTSD.  Thus, because the competent medical 
evidence of record indicates that the Veteran's PTSD was 
incurred in service, and there is no evidence to the 
contrary, service connection for PTSD is warranted.  See 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for a bipolar disorder is denied.

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


